   Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 1 of 7. PageID #: 36




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JOSE MENDEZ ROBLEDO,                             )       CASE NO. 1:20 CV 723
                                                 )
                 Plaintiff,                      )       JUDGE DAN AARON POLSTER
                                                 )
           vs.                                   )       MEMORANDUM OPINION AND
                                                 )       ORDER
                                                 )
STATE OF OHIO, et al.,                           )
                                                 )
                 Defendants.                     )


          This matter is before the Court on the Complaint of pro se Plaintiff Jose Mendez

Robledo against defendants State of Ohio and Lorain Correctional Institution (“LCI”) (Doc. #

1). Plaintiff brings this action pursuant to 42 U.S.C. § 1983, claiming “personal injury.” (Doc.

# 1-1.)

          For the reasons that follow, this case is dismissed.

                                         I. BACKGROUND

          Plaintiff is a state prisoner incarcerated at LCI. He alleges that he is a diabetic with a

bottom range housing restriction but, on December 25, 2019, he was housed in a top range cell.

(Doc. # 1 at 4). Plaintiff states that on that date, he was going from the top range to the bottom

range and fell down approximately 10 steps. He claims that the steps were wet but no sign was

posted to warn inmates. (Id.).

          Plaintiff sustained injuries from the fall, including bruising on his torso, arms, and legs,
   Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 2 of 7. PageID #: 37




and pain in his lower back and spine. He was transported to the medical unit at LCI by a

motorized cart where he received an epidural for pain. Plaintiff stayed in medical unit for three

days and was then transported to University Hospital where he was examined by a doctor and

X-rays were taken. The X-rays “were negative” and he was advised that his injuries were soft

tissue and would take 3-6 months to heal. Plaintiff was given pain medication, a walker, and a

back brace.

       But as of March 18, 2020, Plaintiff states that he is still experiencing pain and using pain

medication, a back brace, and a cane. Plaintiff alleges that the only medical care he receives

now is from the LCI medical unit and has not been provided with a medical mat. (Id.). For

relief, he seeks “full outside” medical attention, both urgent and long-term care at State expense,

and damages in the amount of 20.8 Million Dollars. (Id. at 5).

                                 II. STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a

claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.

1996). An action has no arguable basis in law when a defendant is immune from suit or when a

plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490 U .S. at

327. When determining whether the Plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the Plaintiff,

accept all factual allegations as true, and determine whether the Complaint contains “enough

                                                 -2-
   Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 3 of 7. PageID #: 38




facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).

                                         III. ANALYSIS

       In order to state a claim under 42 U.S.C. § 1983, Plaintiff must allege that a person

acting under color of state law deprived him of his rights, privileges, or immunities secured by

the Constitution or the laws of the United States. West v. Atkins, 487 U.S. 42, 48 (1988).

               Defendants are immune from suit under § 1983

       As an initial matter, defendant State of Ohio and LCI are immune from suit. It is well-

established that the State of Ohio is not a “person” subject to suit under § 1983. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989). In addition, the State of Ohio is

immune from suit under the Eleventh Amendment unless the State has consented to suit, or the

State’s Eleventh Amendment immunity has been abrogated by Congress. When enacting §

1983, Congress did not abrogate the State’s Eleventh Amendment immunity. Id. Nor has the

State of Ohio consented to suit under § 1983. See Wolfel v. Morris, 972 F.2d 712, 718 (6th Cir.

1992) (the State of Ohio has not waived its immunity to suit in § 1983 cases). Accordingly, the

State of Ohio is immune from suit and the Court lacks subject matter jurisdiction over this case.

See Thomson v. Ohio State Univ. Hosp., 5 F. Supp. 2d 574, 576 (S.D. Ohio 1998) (“[T]he

Eleventh Amendment to the United States Constitution prevents a federal court from

entertaining a suit brought by a citizen against his own state.”) (citing Hans v. Louisiana, 134

U.S. 1 (1890)), aff’d, 238 F.3d 424 (6th Cir. 2000).

       With respect to defendant LCI, LCI is not a legal entity capable of being sued under §

1983. See Miles v. Richland Corr. Inst., No. 1:14-CV-01648, 2015 WL 366898, at *3 (N.D.

                                                 -3-
   Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 4 of 7. PageID #: 39




Ohio Jan. 27, 2015) (Richland Correctional Institution is not a legal entity capable of being sued

under § 1983) (citing Brown v. Imboden, 2011 WL 3704952 at * 2 (N.D. Ohio Aug. 23, 2011)

(finding that Mansfield Correctional Institution is not sui juris and, therefore, not capable of

being sued under § 1983)). Moreover, LCI is part of the Ohio Department of Rehabilitation and

Correction (“ODRC”). The ODRC, as an agency of the State of Ohio, is not a “person” for the

purposes of § 1983 and is immune from suit pursuant to the Eleventh Amendment for the

reasons discussed above. See Bratton v. Univ. of Akron, 142 F.3d 432 (Table) (6th Cir. 1998)

(“The University of Akron, as an instrumentality of the State of Ohio, is immune from an action

for damages and injunctive relief in federal court because Ohio has not expressly waived its

immunity.”) (citations omitted).

       Thus, Plaintiff fails to state a plausible § 1983 claim for relief against defendants State of

Ohio and LCI, and they are immune from suit. Accordingly, Plaintiff’s claims against the State

of Ohio and LCI are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

               Plaintiff fails to state a plausible § 1983 claim

       Plaintiff brings this action pursuant to § 1983, under which a plaintiff may hold state

actors liable for violations of constitutional and federal law. Plaintiff identifies his claim as a

tort of “personal injury.” (See Doc. # 1-1). Personal injury torts are state law claims not

cognizable under § 1983. See McNeil v. Richland Corr. Med., No. 1:19-CV-2699, 2020 WL

1066361, at *2 (N.D. Ohio Mar. 5, 2020) (citing Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir.

2017) (medical malpractice claims are not cognizable under § 1983)); see also Zeune. v. Mohr,

No. 2:14-CV-153, 2015 WL 6468541, at *6 (S.D. Ohio Oct. 27, 2015) (citing Voyticky v. Vill.

of Timberlake, Ohio, 412 F.3d 669, 678 (6th Cir. 2005) (explaining that a state law tort claim is

                                                 -4-
   Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 5 of 7. PageID #: 40




not, on its own, “a cognizable constitutional claim remediable pursuant to 42 U.S.C. § 1983”),

report and recommendation adopted sub nom., Zeune v. Mohr, No. 2:14-CV-153, 2015 WL

7454672 (S.D. Ohio Nov. 23, 2015).

       To the extent that Plaintiff is asserting a claim regarding the medical care he is receiving

at LCI for injuries sustained in the fall, he also fails to state a cognizable § 1983 claim. Claims

that prison medical personnel were negligent in diagnosing or treating a medical condition do

not state a constitutional claim for deliberate indifference to a prisoner’s serious medical need

under the Eighth Amendment. “Medical malpractice does not become a constitutional violation

merely because the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Here,

Plaintiff received and is receiving treatment for the injuries he sustained. His dissatisfaction

with that treatment does not state a cognizable constitutional claim. Id. at 107 (the issue of

whether a doctor should have ordered certain diagnostic tests or forms of treatment is a “classic

example” of the exercise of medical judgment and does not constitute cruel and unusual

punishment even when an inmate identifies a number of medical options that were not pursued

and would have led to an appropriate diagnosis and treatment for the daily pain he was

suffering).

       Accordingly, Plaintiff fails to state a plausible § 1983 claim, and this action is subject to

dismissal pursuant to § 1915(e)(2)(B) for this additional reason.

               Supplemental jurisdiction

       Supplemental jurisdiction is governed by 28 U.S.C. § 1367, which includes an explicit

provision permitting the district court to decline to exercise supplemental jurisdiction over state

law claims when that court has dismissed all of the claims over which it has original

                                                -5-
  Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 6 of 7. PageID #: 41




jurisdiction. 28 U.S.C. § 1367(c)(3); Saglioccolo v. Eagle Ins. Co., 112 F.3d 226, 233 (6th Cir.

1997) (noting that a district court may decline to exercise supplemental jurisdiction over

state-law claims once it has dismissed all claims over which it possessed original jurisdiction).

Here, the Court has dismissed Plaintiff’s § 1983 action in its entirety. Therefore, to the extent

that Plaintiff is asserting state law claims the Court declines to exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(c), and those claims are dismissed without prejudice.




                                                -6-
  Case: 1:20-cv-00723-DAP Doc #: 6 Filed: 04/27/20 7 of 7. PageID #: 42




                                              IV. CONCLUSION

          For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e).

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.1


          IT IS SO ORDERED.


                                                         s/Dan Aaron Polster 4/27/2020
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -7-
